Title: From Thomas Jefferson to James Pleasants, 27 April 1822
From: Jefferson, Thomas
To: Pleasants, James

Dear Sir  Monticello Apr. 27. 22.Your favor of the 21st is recieved, and with it Colo Peyton’s acknolegement of the reciept of the 118.D. balance due to me from Ronald’s estate, of which he had before advised me.I am flattered with the promise of a visit from you, long desired, and very welcome whenever it can be made with your convenience. our University is in a state to compensate the trouble of such a journey, as no other within the extent of the US. could present you an object more worthy of being seen.Altho’ I withdraw myself from politics almost entirely, I have not been able to see with insensibility the encroachments of the supreme court of the US. on those rights of the states which the constitution of the US. has left in independance on them. the principles of that court are leading us fast to consolidated government which will be a very corrupt one, and too extensive to answer the purposes of good government. in fact since the amalgamation of the parties of Republican and Federal, the most wholsome of any division which can ever exist in any government, Congress has gone more than half way to meet the Federalists: and if the doctrines of McD— are those of a majority, they are gone the whole way. accept my very affectionate and respectful salutations.Th: Jefferson